NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


In the Interest of A.C., a child.        )
                                         )
                                         )
C.W.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )    Case No. 2D19-2222
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
                                         )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Charalampos G. Demosthenous of
The Demosthenous Law Firm,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa, for
Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director
of Appeals, and Sara Goldfarb, Senior
Attorney, of Statewide Guardian ad
Litem Office, Tallahassee, and Chelsea
D. Hardy, Appellate Counsel, of
Statewide Guardian ad Litem Office,
Clearwater, for Appellee Guardian ad
Litem Program.


PER CURIAM.

             Affirmed.


MORRIS, ATKINSON, and SMITH, JJ., Concur.




                                       -2-